Case 2:18-cv-05741-DMG-PLA Document 355 Filed 04/16/21 Page 1 of 6 Page ID #:19475



  1   CENTER FOR HUMAN RIGHTS &
      CONSTITUTIONAL LAW
  2   CARLOS R. HOLGUÍN (90754)
      256 South Occidental Boulevard
  3   Los Angeles, CA 90057
      Telephone: (213) 388-8693
  4   Email: crholguin@centerforhumanrights.email
  5   Attorneys for Plaintiffs
  6   Additional counsel listed on following page and signature
      blocks
  7
  8                              UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10                                   WESTERN DIVISION
 11
 12 LUCAS R., et al.,                          Case No. 2:18-CV-05741 DMG PLA
 13                   Plaintiffs,
                                               JOINT STATUS REPORT, AND REQUEST
 14         v.                                 FOR STATUS CONFERENCE
 15 XAVIER BECERRA, et al.,                    Complaint Filed: June 29, 2018
 16                   Defendants.              Judge: Hon. Dolly M. Gee

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                               JOINT STATUS REPORT
                                                                  CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 355 Filed 04/16/21 Page 2 of 6 Page ID #:19476



  1   UNIVERSITY OF CALIFORNIA DAVIS SCHOOL OF LAW
      HOLLY S. COOPER (197626)
  2   Co-Director, Immigration Law Clinic
      CARTER C. WHITE (164149)
  3   Director, Civil Rights Clinic
      DAISY O. FELT (307958)
  4   JONATHAN P. MULLIGAN (CAL RLSA NO. 803383)
      MONICA J. JULIAN (265075)
  5   One Shields Ave. TB 30
      Davis, CA 95616
  6   Telephone: (530) 754-4833
      Email: hscooper@ucdavis.edu
  7          ccwhite@ucdavis.edu
             dofelt@ucdavis.edu
  8          jmulligan@ucdavis.edu
             mjulian@ucdavis.edu
  9
      NATIONAL CENTER FOR YOUTH LAW
 10   LEECIA WELCH (208741)
      NEHA DESAI (CAL. RLSA NO. 803161)
 11   POONAM JUNEJA (300848)
      FREYA PITTS (295878)
 12   MISHAN WROE (299296)
      MELISSA ADAMSON (319201)
 13   1212 Broadway, Suite 600
      Oakland, CA 94612
 14   Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
 15          ndesai@youthlaw.org
             pjuneja@youthlaw.org
 16          fpitts@youthlaw.org
             mwroe@youthlaw.org
 17          madamson@youthlaw.org
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                        JOINT STATUS REPORT
                                                           CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 355 Filed 04/16/21 Page 3 of 6 Page ID #:19477



  1    NATIONAL CENTER FOR YOUTH LAW
       BRENDA SHUM (OR. BAR NO. 961146), admitted pro hac vice
  2    CRYSTAL ADAMS (308638)
       712 H Street NE, DPT #32020
  3    Washington, DC 20002
       Telephone: (202) 868-4785
  4    Email: bshum@youthlaw.org
              cadams@youthlaw.org
  5
       COOLEY LLP
  6    SUMMER J. WYNN (240005)
       MICHAEL J. MCMAHON (ADMITTED PRO HAC VICE)
  7    REBECCA L. TARNEJA (293461)
       ALEXANDRA R. MAYHUGH (300446)
  8    JAYME B. STATEN (317034)
       1333 2nd Street, Suite 400
  9    Santa Monica, CA 90401
       Telephone: (310) 883-6400
 10    Facsimile: (310) 883-6500
       Email: swynn@cooley.com
 11           mmcmahon@cooley.com
              rtarneja@cooley.com
 12           amayhugh@cooley.com
              jstaten@cooley.com
 13   Attorneys for Plaintiffs
 14
 15 BRIAN M. BOYNTON
    Acting Assistant Attorney General
 16 Civil Division
 17 ERNESTO H. MOLINA, JR. (181304)
      Deputy Director
 18 BENJAMIN MARK MOSS
 19 Senior Litigation Counsel
    NANCY K. CANTER (263198)
      JONATHAN K. ROSS
 20 ANTHONY J. MESSURI
    Trial Attorneys
 21 Office of Immigration Litigation
      Civil Division, U.S. Department of Justice
 22 P.O. Box 878
 23 Ben Franklin Station
    Washington, D.C. 20044
 24 Telephone: (202) 616-9344
    ernesto.h.molina@usdoj.gov
 25
    Attorneys for Official-Capacity Defendants
 26
 27
 28
                                                                        JOINT STATUS REPORT
                                                           CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 355 Filed 04/16/21 Page 4 of 6 Page ID #:19478



  1         The parties respectfully submit this further status report to the Court regarding
  2   the status of settlement discussions to date. ECF Nos. 348, 353.
  3         1. Status of the Parties’ Settlement Discussions
  4         Unfortunately, settlement has not been reached on any of Plaintiffs’ five claims
  5   for relief.1 Since submitting the last status report regarding settlement, ECF No. 347,
  6   however, the parties have participated in telephonic status conferences before Judge
  7   Pym on February 26, March 17, and April 7, 2021 and conducted several lengthy
  8   settlement conferences between the parties on March 5, 16, and 26 and April 12 and 13,
  9   2021. The parties have a further status conference scheduled with Judge Pym for April
 10   29.
 11         The parties also have exchanged various drafts of settlement proposals.
 12   Specifically, the parties have exchanged several drafts and revisions of settlement
 13   proposals relating to Plaintiffs’ second and third causes of action, the Step-Up and
 14   Psychotropic Medications Classes, respectively.
 15         Plaintiffs sent Defendants a settlement proposal for Plaintiffs’ fifth cause of
 16   action, relating to the Disability Class, on March 5, 2021.
 17         Plaintiffs sent Defendants a settlement proposal for Plaintiffs’ first cause of
 18   action, relating to the Unfit Custodian Class, on April 2, 2021.
 19         Plaintiffs await comments to each of these proposals.
 20         Defendants are still preparing additional comments on the settlement agreement
 21   the parties previously negotiated that would settle Plaintiffs’ fourth cause of action
 22   relating to the Legal Representation Class.
 23
 24
 25   1
        The parties’ cross-motions for partial summary judgment addressed only three of
 26   Plaintiffs’ claims for relief: Plaintiffs’ first cause of action relating to the Unfit
      Custodian Class; second cause of action relating to the step-up class; and fourth cause
 27   of action relating to the Legal Representation Class. However, the Parties have engaged
      in settlement discussion with respect to all five claims, including Plaintiffs’ third cause
 28   of action relating to Psychotropic Medication Class and Plaintiffs’ fifth cause of action
      relating to the Disability Class.
                                                                                 JOINT STATUS REPORT
                                                 1
                                                                    CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 355 Filed 04/16/21 Page 5 of 6 Page ID #:19479



  1         2. Request for Status Conference
  2         Despite the progress that has been made on resolving Plaintiffs’ third cause of
  3   action, Defendants state that operational challenges placed on Defendants by the events
  4   occurring at the border have delayed discussions with respect to resolving Plaintiffs’
  5   remaining claims.      Plaintiffs acknowledge these challenges, but also note the
  6   importance of ensuring Class Members expeditiously receive the due process to which
  7   they are entitled and that settlement discussions have not been productive to date. The
  8   parties nevertheless intend to continue their discussions over the next several weeks
  9   and, to that end, Defendants hope to provide Plaintiffs with several redline responses or
 10   counter proposals to the settlement agreements Plaintiffs circulated regarding Plaintiffs’
 11   first, second, and fourth causes of action during the week of April 19, 2021,2 and the
 12   parties have a further status conference set with Judge Pym for April 29, 2021.
 13         Though the parties will proceed as expeditiously as possible over the next few
 14   weeks to resolve Plaintiffs’ claims, the parties believe that a status conference with Your
 15   Honor would be efficient, during which the parties may report whether additional
 16   progress toward settlement has been made. Accordingly, in lieu of a further written
 17   status report, the parties respectfully request that the Court set a status conference on
 18   May 7, 2021, or as soon thereafter at the Court’s convenience.
 19
 20
 21
 22
 23
 24
 25
 26
 27
      2
 28     Defendants hope to have redline responses to Plaintiffs’ draft settlement terms for
      the fifth cause of action by the end of April 2021.
                                                                                 JOINT STATUS REPORT
                                                 2
                                                                    CASE NO. 2:18-CV-05741 DMG PLA
Case 2:18-cv-05741-DMG-PLA Document 355 Filed 04/16/21 Page 6 of 6 Page ID #:19480



  1 Dated: April 16, 2021                  COOLEY LLP
  2
  3                                         By: /s/ Summer J. Wynn
                                               Summer J. Wynn (2400056)
  4                                            Attorneys for Plaintiffs
                                               Email: swynn@cooley.com
  5
      Dated: April 16, 2021                BRIAN M. BOYNTON
  6                                        Acting Assistant Attorney General
                                           Civil Division
  7
                                            By: /s/ Ernesto H. Molina, Jr.
  8                                         ERNESTO H. MOLINA, JR. (181304)
                                            Deputy Director
  9                                         Email: Ernesto.h.molina@usdoj.gov
                                            BENJAMIN MARK MOSS
 10                                         Senior Litigation Counsel
                                            JONATHAN K. ROSS
 11                                         ANTHONY J. MESSURI
                                            NANCY CANTER
 12                                         Trial Attorneys
                                            Office of Immigration Litigation
 13                                         Civil Division
                                            U.S. Department of Justice
 14                                         Attorneys for Official-Capacity Defendants
 15                                       CERTIFICATION
 16        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I certify that all of the above signatories
 17   concur in this filing’s content and have authorized the filing.
 18
 19 Dated: April 16, 2021                   COOLEY LLP
 20
                                             By: /s/ Summer J. Wynn
 21                                             Summer J. Wynn (240005)
 22                                             Attorneys for Plaintiffs
                                                Email: swynn@cooley.com
 23
 24
 25
 26
 27
 28
                                                                                JOINT STATUS REPORT
                                                 3
                                                                   CASE NO. 2:18-CV-05741 DMG PLA
